Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153732                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153732
                                                                    COA: 325144
                                                                    Genesee CC: 13-033028-FC
  TRAVIS JAMES HENRY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 19, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           p0117
                                                                               Clerk